ON APPLICATION FOR REHEARING
ALMON, Justice.
Appellee argues on application for rehearing that the opinion issued in this case does not address the issue of contributory negligence and that the case is due to be affirmed because there was at least a scintilla of evidence of contributory negligence.
Without reaching the question of whether there was any evidence that Charlotte knew that James was operating the motorcycle in an unsafe manner, see Coulter v. Holder, 287 Ala. 642, 254 So.2d 420 (1971), we hold that the result reached in the original opinion is due to stand. The trial court’s oral instruction, quoted in that opinion, so confused the issues of joint venture and contributory negligence that the jury may well have been misled to the prejudice of the plaintiff.
As extended, the opinion reversing the judgment of the trial court and remanding the cause stands as the opinion of the Court. The application for rehearing is overruled.
OPINION EXTENDED; APPLICATION OVERRULED.
TORBERT, C.J., and FAULKNER, JONES and ADAMS, JJ., concur.